Title: To George Washington from Charles Willson Peale, 21 July 1780
From: Peale, Charles Willson
To: Washington, George


					
						
							Dr Genl
							Phi[ladelphi]a July 21th 1780
						
						nothing but dire necessity would have compel’d me to have called on you for any money until the end of the War. but you will allow me to relate to you my situation, as it will be my best appolegy.
						The House I live in being unexpectedly Sold, I am warned to leave it in a very short time, being unable to get any place to Rent in which I could follow my profession. I have been under the necessity of entering into an Engagement for the purchase of a House. and have promised a payment by the first of next month, in confidence that I shall get it from 3 or 4 Gentlemen for whom, I have done some Bussiness. The portrait of the Marquis is thought very like. yet I hope to emprove it when the Marquis will favor me with another sitting—The other parts of the picture, I will finish with great care without loss of time. I am Dr Genl with great respect you most obedient Humble Servant
						
							Cha. Peale
						
					
					
						The Coppy of your portrait in Miniature five Guineas.
						The half length of the Marquis de la Fayette. twenty Guineas.
						
							P.S: The Gentlemen to whom I am engaged will take Continental Money at what ever the exchange may be.
						
					
				